Peyton, C. J.:
This is a writ of error prosecuted from an order of the circuit court of Hinds county, granting a new trial.
A writ of error lies only from a final order or decree, except in cases specially authorized by statute. Higginbottom v. Shall, 3 S. & M. 588 ; Terry v. Robbins, 5 ib. 291 ; Stebbins v. Neles, 13 ib. 307 ; Delworth v. Fooshee, 34 Miss. 288.
Hence a writ of error will not lie where exceptions are taken to a judgment granting a new trial, until after a new trial has been had and a final judgment rendered. Bank of Lexington v. Taylor, 2 S. & M. 27 ; Terry v. Robbins, 5 ib. 291.
The writ of error, having been improperly sued out in this case, must be dismissed.